Citation Nr: 1623833	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for a stomach disability, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards.

2. Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards.

3. Entitlement to service connection for a disability characterized by leg pain, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards.

4. Entitlement to service connection for a cognitive disability (claimed as memory loss), to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards.

5. Entitlement to service connection for a dental disability, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards.

6. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

7. Entitlement to service connection for coronary artery disease, to include as due to exposure to environmental hazards.

8. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards.

9. Entitlement to service connection for deep vein thrombosis, to include as due to exposure to environmental hazards.

10. Entitlement to service connection for peripheral vascular disease, to include as due to exposure to environmental hazards.

11. Entitlement to service connection for a disability characterized by shakiness, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards.

12. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to May 1962 and from July 1991 to December 1991, to include service in the Persian Gulf, and with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of that hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In November 2014, the Board remanded the Veteran's claims for additional development.  With respect to the claims decided herein, Board's Remand directed that additional VA treatment records be obtained and associated with the claims file, and that the Veteran be provided with additional examinations to determine the likely nature and etiology of his claimed disabilities.  Additional VA treatment records and private treatment records were obtained and associated with the claims file in November 2015, and additional VA examinations and opinions were obtained in July 2015, August 2015, and September 2015.  As such, the Board determines that the RO/AMC substantially complied with the Board's Remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to service connection for a stomach disability, a skin disability, leg pain, a dental disability, deep vein thrombosis, peripheral vascular disease, and a disability characterized by shakiness, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including PTSD and depression, was not shown in service or until over one year after service, and is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, including an in-service stressor.  

2.  The probative, competent evidence does not indicate that a cognitive disorder is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

3.  The probative, competent evidence does not indicate that coronary artery disease is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards; the Veteran's coronary artery disease clearly and unmistakably preexisted the Veteran second period of active duty service, and was not aggravated during that period of service. 

4.  The probative, competent evidence does not indicate that fatigue is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.
CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a cognitive disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2015).

3.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.304, 3.306, 3.309, 3.317 (2015).

4.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in March 2009 and December 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Likewise, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with his claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for an equitable disposition of this appeal.  The Board notes that some of the Veteran's service treatment records regarding his first period of active duty (from August 1957 to May 1962) are evidently unavailable from the National Personnel Records Center (NPRC), and are thought to have been destroyed in a fire in the early 1970s.  The Board is mindful that, in a case such as this, where service medical records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.  Although service treatment records for the Veteran's first period of active service are not available, periodic examination reports from his National Guard service, and records from his second period of active duty are available.  VA and private medical records and examination reports, dated from 1956 to 2015, have also been associated with the claims file.  

The Veteran was provided several VA examinations with respect to the claims decided herein, with the most recent being conducted in July 2015 and August 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records, VA medical treatment records, private medical treatment records, and lay statements and performed physical examinations.   Further, the examination reports provided sufficient information to adjudicate the service-connected claims decided herein.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, when viewed together, the Board finds the examinations to be sufficient and adequate for rating purposes.  

As mentioned above, the Veteran also testified before the undersigned VLJ at a September 2014 Board videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulations.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ asked the Veteran specific questions concerning the nature and onset of his claimed disabilities and symptoms.  The hearing focused on the elements necessary to substantiate the service connection claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The Veteran was also assisted by her representative from Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, and the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, to include cardiovascular-renal disease and psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. 
§ 3.304(b) (2015). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. 
§ 3.304(b) (2015). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id. 

In addition, the Veteran here has claimed service connection for several disabilities as due to an undiagnosed illness.  Thus, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, are for consideration.  38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3). 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2014). 

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2015). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4). 

Here, the Veteran's service personnel records reflect that he served in Southwest Asia from July 1991 to December 1991.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Also, a veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cognitive Disability & Acquired Psychiatric Disability

The Veteran seeks entitlement to service connection for a cognitive disability (claimed as memory loss) as well as an acquired psychiatric disorder.  The Veteran does not contend that these disabilities developed during or were otherwise related to his first period of active duty service from August 1957 to May 1962.  Rather, he alleges that they developed during or as a result of his second period of active duty service in Southwest Asia from July 1991 to December 1991.  With respect to his claimed cognitive disability, the Veteran believes that it may be associated with exposure to chemicals or other environmental hazards during his second period of active duty service in Saudi Arabia.   With respect to his psychiatric disorder, the Veteran believes that it may have developed as a result of the general hardships of active duty in Saudi Arabia, such as working long hours.  Although the Veteran once reported being threatened with death by a U.S soldier while in Saudi Arabia, he provided no additional details with respect to the alleged event and never mentioned it again.

On a report of medical history competed in March 1974 when he was examined for reenlistment to the National Guard, the Veteran checked "no" to having depression or excessive worry, loss of memory, and/or nervous trouble.  On examination at that time, psychiatric abnormality was not found.   

On a report of medical history completed in June 1979 for a periodic National Guard service examination, the Veteran checked "no" to having depression, and psychiatric disorders were not described on the examination report.  However, an April 1981 private treatment record reflected a diagnosis of "duodenal ulcer / anxiety."  

A June 1983 examination report did not reflect psychiatric symptomatology.  On a medical history report completed at the time, the Veteran checked "no" to having depression or excessive worry, nervous trouble, or memory loss.  

In July 1991, the Veteran was examined in conjunction with his entry into active duty service for Operation Desert Storm.  On a report of medical history completed at the time, the Veteran checked "no" to having depression, loss of memory, or nervous trouble.  

The service treatment records from the Veteran's second period of active duty did not reveal complaints of or treatment for psychiatric symptomatology or cognitive impairment.

In December 1991, the Veteran was examined for demobilization.  On a report of medical history completed at the time of physical examination, the Veteran checked "no" to having memory loss, depression or excessive worry, or nervous trouble of any sort.  According to the report of medical examination performed that day, a psychiatric disorder was not found.  On that same day, the Veteran completed a "Southwest Asia Demobilization /Redeployment Medical Evaluation Form" on which he checked "no" to having fatigue, trouble sleeping, or any other medical problems.

Following the Veteran's second period of active duty service, VA outpatient records, dated in December 1992, disclosed that the Veteran complained of fatigue, and that his wife reported that he had memory difficulty.  In 1993, the records indicated that in January he complained of weakness and generalized fatigue, and his wife reported his memory had declined.  Thyroid function tests were normal, and the assessment was fatigue.  Antidepressant medication was prescribed.  A computed tomography (CT) scan of the brain was normal, and a psychiatric consultation was recommended.  

According to an April 1993 VA psychology consultation note, the Veteran complained of increased anger and guilt, with decreased energy, motivation, enjoyment, and sleep.  He reported a long history of alcohol use, and said he had volunteered for service in Saudi Arabia because he knew alcohol was not allowed there.  He described depressive symptoms that started shortly after his return.  He denied exposure to trauma and did not have nightmares.  Psychological test results suggested moderate levels of vegetative depression.  The clinical impression was major depression, moderate, probably chronic, with a need to rule out alcohol abuse.  When seen in August 1993, the Veteran reported major changes since returning from overseas duty in late 1991.  He denied traumatic events or situations that still bothered him, and reported feeling depressed immediately upon his return, which was treated by VA with anti-depressant medication.  He denied traumas, nightmares, or intrusive thoughts. The Veteran and his wife reported that, since his return from Saudi Arabia, he had experienced sleep difficulty, leg pain, forgetfulness, and difficulty getting along with people.  He described heavy alcohol use until about twelve years before.  They were concerned about his outbursts and moodiness.  The examiner speculated that the Veteran's complaints might be in the PTSD or pre-dementia area, and further evaluation was recommended. 

The Veteran underwent VA examination in November 1993, and reported that he had served in Germany during the Berlin Wall Crisis, but did not see any military action.  He had then entered the National Guard and the Reserves and served in Saudi Arabia, and said most of the fighting was over by the time he arrived there.  He denied seeing any combat activity of any kind, indicated that he worked a lot, and experienced some medical illness that was either food poisoning or the flu, for which he was hospitalized for dehydration, but had no other significant difficulties.  The Veteran reported private mental health treatment two years earlier for family problems.  Other than that, he denied any symptoms of depression or other mental illness before returning from the Persian Gulf region.  Since his return, he had experienced difficulty in getting along with his wife, with loss of interest in his hobby activities, and forgetfulness.

According to the ensuing examination report, the VA examiner diagnosed depression, and prescribed medication.  The Veteran was alcohol-free since starting the medication, but drank reasonably heavy amounts until that time.  He felt somewhat less tired, irritable, and grouchy but had not returned to his normal self.  Upon clinical evaluation it was noted that, although the Veteran presented with symptoms that he dated immediately to his return from Saudi Arabia, the VA doctor was unable to determine any specific stressors while the Veteran was there that would be sufficient to generate PTSD.  It was also unclear to the examiner how, or if, actual Operation Desert Storm activity might have precipitated the depression, or if in fact it did.  The physician found no symptoms suggestive of PTSD, and opined that the Veteran had major depression, in partial remission.  Final diagnoses were major depressive episode, single; and alcohol abuse by history, not currently active.

VA hospitalized the Veteran in February 1994 for evaluation of multiple symptoms.  According to the discharge summary, the Veteran had felt poorly since his return from Saudi Arabia and had undergone multiple outpatient medical tests.  He had increased fatigue, and was referred to a neurologist who thought his symptoms were most likely psychiatric; then it was thought he was depressed and Zoloft was prescribed but did not help.  The discharge summary noted that the Veteran was under great stress, with a sick wife and son.  He continued to drink several beers per week, but did not drink on a daily basis.  There was no obvious source of his feeling tired and poorly.  He worked as a laborer and, according to the record, was asked if he was getting too old for that type of work.  The discharge diagnosis was chronic obstructive pulmonary disease.

In December 1994, VA afforded the Veteran an extensive Persian Gulf War medical evaluation.  The records indicate that he gave a history of feeling chronically tired after his return from Saudi Arabia, and had been treated for depression for the past year with Zoloft, which made him feel like a "zombie."  A Clinical Assessment Form indicated that, at Phase I, the primary diagnosis was fatigue.  A Sleep Disorders Center Clinic report revealed that Veteran showed a marginally abnormal apnea and hypopnea index of 8.1.  He had significant nocturnal myoclonus, with repetitive limb jerks.  It was noted that, if the Veteran's limb jerks were clinically significant, medication to control the myoclonus was recommended.  An electrodiagnostic examination was reported as normal.  Further, a psychiatric consultation report diagnosed major depression.  A Clinical Assessment Form indicated that, at the third phase of examination, the Veteran's primary diagnosis was gastroesophageal reflux; secondary diagnoses included depression, dysthymia, and borderline sleep apnea.

A February 1995 VA mental health clinic record reflected a diagnosis of depression, severe, by history.

At his March 1995 personal hearing at the RO, the Veteran and his wife testified, without a representative, regarding his claim of service connection for depression.  He said his depression had been treated with medication, but he stopped taking it because it interfered with his work operating equipment for the highway department.  He said the doctors did not know why he experienced depression.  The Veteran further described having leg and stomach problems, and memory difficulty.  He said medical tests had revealed nothing wrong physically for a man his age, and he was in fair shape, so a psychiatric consultation was recommended.  His wife reported that he had experienced stomach problems in Saudi Arabia for which he was hospitalized for one day.  After his return, she said the Veteran was verbally abusive and forgetful and complained that his legs fell asleep.  He reported drinking heavily, but indicated that his drinking had tapered off considerably.  His wife testified that he went out approximately once per week, for several hours, to drink.  He felt tired all the time but nothing could be found physically wrong and said that, in December 1994, he had been told, "it's mental, it's depression".

In a February 1996 written statement, the Veteran's wife said that, since he came home, he was not the same man she married thirty-three years ago.

VA outpatient records, dated from March 1996 to March 1997, reflected the Veteran's complaints of sleep difficulty.  PTSD with depression was noted.  In February 1997, a mental health clinic record indicated depression with some mild PTSD symptoms.  

In September 1997, the Veteran underwent an independent medical evaluation for his employer, the Wyoming Department of Transportation (WYDOT), performed by a neurologist, to determine whether he had a medical problem that had caused a reported seven accidents since 1975.  According to the medical report, the independent neurologist reviewed some of the VA clinical records, interviewed the Veteran, and reviewed a private psychological report.  The independent neurologist noted that, since returning from Saudi Arabia, the Veteran had experienced a lack of ambition, fatigue, and recurrent staph infections on his fingers.  History indicated that he had not been involved in direct combat and had been ill once, diagnosed as food poisoning.  The Veteran believed it was not food poisoning, but the illness was self-limited and resolved.  He had manifested an abnormal sleep study in 1993 at the time he went to the Persian Gulf Test Center at Fitzsimmons Army Hospital.  He was short tempered, gave a history of alcoholism, and said he had stopped drinking three years before.  He had short-term memory problems.  VA provided psychiatric and psychological counseling.  The Veteran believed that his primary problem was not psychologically based, as he took medication for major depression.  His major concern was that a major medical problem had been ignored, and that all of his difficulties were related to outside external forces that started while he was on active duty in Saudi Arabia.

Upon clinical evaluation, the independent neurologist reported that the Veteran's affect was flat, that his thinking was concrete, and that he had intact short-term and long-term memory.  Diagnoses included fatigue, etiology unknown; chronic depressive disorder; and history of alcohol abuse.  According to the neurologist, there was no significant explanation for his continued fatigue.  The Veteran's sleep disorder and medications for depression were thought to possibly contribute to his lack of sharpness and focus on the job.  As to causation, the independent neurologist stated that "[b]ased upon the available information to a reasonable degree of medical certainty, there is not a probable causal relationship between the current set of complaints and [the Veteran's] service in the Gulf during the Gulf War."  A full psychological evaluation and sleep study were recommended.  The independent neurologist noted that the above analysis was based upon the Veteran's subjective complaints and the history he provided, as well as medical tests and records.

A September 1997 mental health clinic general note indicated that the Veteran was under treatment for PTSD, depression, and chronic pain, all leading to sleep disruption.  He believed there was something wrong with him that doctors could not find.  Under Axis I, the diagnoses were PTSD and major depressive disorder, with a need to rule out anxiety disorder.

The Veteran underwent VA psychiatric examination in September 1997 and reported feeling significantly different since his return from the Persian Gulf War.  He complained of increased fatigue, leg pain, irritability, and argumentativeness.  He sought VA medical treatment in the early 1990s, at which time he drank heavily-two to three beers nightly, and approximately twice a week ten to fifteen beers in an evening-and was advised to stop drinking.  The Veteran said he had been alcohol-free since the early 1990s.  Nevertheless, he still had difficulty with fatigue, lack of energy, lack of interest in doing things, and a depressed mood.  Medication was prescribed, and his irritability and arguing with his family were better, but he felt passive and anergic in his lifestyle.  The Veteran reported short-term memory difficulty.  He worked as an equipment operator for the highway department, and had been involved in an automobile accident in July 1997.  The Veteran described significant family stressors that included his wife developing diabetes mellitus and his child contracting AIDS.  Further, his mother had died shortly after he returned from the Persian Gulf.  He had been depressed and upset by these various developments.  

Upon objective examination, the Veteran's recent and remote memory were intact for current events and past history.  His memory was within normal limits for his age and education.  The psychiatric assessment was that the Veteran's symptomatology, including fatigue, lack of energy, lack of interest, sleep difficulties, and mild concentration difficulties were symptomatically suggestive of a dysthymic disorder.  He took antidepressant medications and reported some improvement in his condition, but remained less energetic than he used to be, according to his account.  The VA examiner noted that the Veteran claimed to have further memory difficulties that could be part of his depressive picture.  The examiner could find no other cause that would be likely to cause memory problems, and assessed the Veteran's memory to be within normal limits for his age and education.  The Axis I diagnosis was dysthymic disorder.

In October 1997, Veteran underwent a sleep study at the request of the independent neurologist.  According to the private sleep study report, the Veteran did not have obstructive sleep apnea.  Final diagnoses were periodic leg movement disorder and other hypersomnia.

A November 1997 private psychological evaluation report, performed at the independent neurologist's request, indicated that the Veteran had been involved in several accidents since 1992, including a rollover accident in July 1997.  He was initially evaluated in August 1997, and test results showed significant memory loss for verbal and visual information.  The Veteran reported several medical problems since his return from the Persian Gulf War, including bilateral lower extremity pain that impaired his sleep.  He also had leg jerks, stomach problems that had resolved, long-term depression, his "teeth [were] falling out", and he had patches on his face with numerous scabs, poor energy, and limited motivation.  Upon review of test results and examination findings, the psychologist concluded that, due to the Veteran's heavy alcohol abuse for several years, it was possible his psychological features of depression and anxiety were masked by alcohol, essentially in self-treatment of these mood disorders.  Cognitive evaluation showed significant memory decline.  With his emotional dilemma of anxiety and depression and cognitive deficit issues, combined with his history of impaired sleep, the psychologist opined that the Veteran would be affected in his ability to function sufficiently in his transportation department job.

A December 1997 mental health clinic general note indicated that the Veteran requested an interview to review his medical concerns.  He voiced concern that his multiple medical problems were related to or started from a single cause that occurred in service.  A 1993 Persian Gulf War evaluation was noted to have indicated depression, but there were no indications that the Veteran suffered from recognized Gulf War symptoms.  The examiner noted that he reviewed two volumes of medical records with the Veteran.  It was noted that the Veteran's records had well documented assessments and cardiac studies, and sleep apnea and laboratory test results were essentially within normal limits.  At Axis I, the diagnoses included major depressive disorder, PTSD, cognitive deficit most likely due to alcohol abuse, adjustment disorder, and difficulty with acceptance of disability.  In the examiner's opinion, the Veteran suffered from multiple separate issues, rather than one issue leading to multi-symptoms, but admitted he was untrained in diagnosis of Gulf War syndrome.  The examiner said he attempted to provide education that the Veteran's depression was both related to his multiple medical concerns and health concerns leading to significant stress.

In a December 1997 letter to WYDOT, the independent neurologist said a sleep study had shown no evidence obstructive sleep apnea.  The independent neurologist said recent test findings, including those described above, showed it was clear that the Veteran's problems were predominantly psychologically based.  The neurologist found "no significant physical abnormalities to explain the problems that [the Veteran] has been having."  The independent neurologist recommended that the Veteran not continue his job operating heavy equipment and large motor vehicles, and undergo further counseling. 

In a January 1998 letter to the Veteran from WYDOT, it was noted that, based upon findings of a November 1997 cognitive evaluation, his separation from employment was recommended because he was no longer able to operate heavy equipment and large motor vehicles.

A July 1998 VA mental health clinic record indicated that the Veteran was referred for psychological testing.  The impression was chronic, mild depression and possible use of denial as a coping mechanism.

A July 1998 VA psychiatric report indicated that the Veteran's records were reviewed to evaluate his claims regarding memory loss, depression, and fatigue, but he was not examined in person.  It was noted that, in February 1995, a counselor diagnosed depression and the records indicated that the Veteran did not appear to suffer from PTSD; that is, his depression that appeared to be very severe, with no identifiable trigger.  The VA examiner found no report of triggers, nightmares, recurrent thoughts of specific stressors, or an indication of any stressor out of the realm of normal human experience that the Veteran experienced while in the Persian Gulf region.  It was noted that the Veteran's depression was consistently documented in his records.  Alcohol abuse was also diagnosed, and discrepancies in the Veteran's report regarding quantity and time of cessation of drinking were described.  Visual, motor speed, and coordination with visual memory were low for his age and educational level.  According to the VA examiner, this specific type of memory impairment could be readily attributed to memory impairment that resulted from long-term alcoholism and/or abuse.  His depression originally could be very much secondary to chronic alcohol abuse or dependence.  But, following his reported discontinuation of alcohol use, the Veteran reported significant losses, including his wife's diagnosis of diabetes, his son's diagnosis of AIDS, and his mother's death.  The VA examiner said that, often, an individual's reaction to such losses is that of depression and/or dysthymia that tends to be persistent and chronic.  

In addition, as to the Veteran's memory loss, the VA examiner said it was partly due to depression and long-term alcohol abuse and/or dependence.  In the VA examiner's opinion, the medical reports suggested that, due to both severity of quantity and length of time that the Veteran drank, it was inevitable that some memory loss would occur as a consequence of long-term alcohol use.  Depression secondary to his alcohol use would also be a likely outcome.  The Veteran's major life changes and events of his son's and wife's diagnoses of chronic medical conditions, as well as his mother's death, would also contribute to his depression being resistant to treatment.  The examiner saw no other indications of any other source of depression in the records.

A November 1999 VA mental health clinic record documented that psychological test results indicated that the Veteran did well in all categories.  The VA psychologist stated that there was "no evidence of chronic memory difficulties."

In statements received in January 2000, two men who knew the Veteran stated that his health had appeared to deteriorate and he had less energy after he returned from serving in the Persian Gulf region.  In a statement received in June 2001, the Veteran's daughter said she had observed physical and mental changes in him since his return from the Persian Gulf.  She said he experienced memory loss, seemed depressed, and had anxiety attacks.  

In a Statement in Support of Claim submitted in August 2001, the Veteran asserted that he had undergone an examination at Fort Dix, New Jersey, on his way to the Persian Gulf region, but that no report thereof had been found.  He referred to previous contentions and argued, in essence, that he had been ill since returning from the Gulf War, had been seen by VA doctors within six months of his separation, and had been terminated by his employer, WYDOT, for the same problems for which VA was treating him.  He also contended he had been treated in a field hospital in Saudi Arabia (although he did not say what for), and said he had had trouble obtaining military medical records.  He added that he had been exposed to stresses in the Gulf region, in being threatened with death by a U.S. soldier and by working 14-18-hour shifts, seven days a week.

The Veteran was provided with a VA psychiatric examination in April 2004, at which time he was diagnosed as having substance induced persisting dementia (provisional) as well as alcohol abuse in remission per his report (history
consistent with alcohol dependence).  The Veteran reported that when he
was stationed in Dhahran, Saudi Arabia, he was "too old" to work the long hours and spent up to18 hours per day loading supplies using a forklift.  Following a psychiatric examination, the examiner opined that the Veteran demonstrated symptoms consistent with cognitive impairments which had likely intensified over the past several years (e.g., poor memory, poor historian, confabulation, not
oriented to date).  The examiner additionally opined that it was likely his excessive use of alcohol in the past contributed to the declining cognitive functioning.  The examiner emphasized that the information the Veteran reported about his military career and stressors during that time were not typically suggestive of precipitants to develop a mental health problem (i.e., working long hours).  Rather, the examiner concluded that it was more likely that his cognitive decline was leading to emotional stress and resulting in conflicts with others.

The Veteran received marital therapy at Peak Wellness Center, Inc., in Wheatland, Wyoming, in 2005.  At that time, the Veteran described being involved in a "horrible" automobile accident in 1997 while working for WYDOT in which his truck flipped over.  The Veteran additionally reported that this automobile accident still "haunted" him, and that he was horrified by the accident and became upset when reminded of that event.  Although he was initially diagnosed as having PTSD in June 2005, his October 2005 discharge summary ruled-out PTSD.  

The Veteran was referred for a private neuropsychological evaluation in September 2006, performed by the same psychologist who evaluated him in November 1997.  The psychologist acknowledged that the Veteran was displaying aspects of depression and anxiety with some concentration and memory deficits at the time of his previous evaluation, but that the neurocognitive testing in the current evaluation was not showing any significant memory impairment.  The Veteran's level of stress was reduced significantly from the difficulty he was experiencing at work in 1997 which was contributing to his cognitive difficulties at that time.   The psychologist noted that the Veteran did continue to have major depressive episodes which include explosive behavior, agitation, difficulties in sleep and loss of appetite with a recent significant weight loss.  The psychologist opined that it did not appear that the Veteran was currently experiencing any significant cognitive decline.  Although he was showing some varying levels of mild impairment, these were not extreme and did not appear to be responsible for his current behavioral issues.

In June 2009, the RO issued a Formal Finding on the Unavailability of Verifiable Stressor Information.

The Veteran was provided with a VA Mental Disorders examination in July 2015, at which time he was diagnosed as having major depressive disorder.  The examiner explained that the symptoms described by the Veteran (to include chronic depressed mood, poor sleep, low energy, irritability, etc.) fulfilled the requirements for a diagnosis of major depressive disorder.   The examiner noted that the Veteran was first diagnosed with depression in 1993 and had been diagnosed and treated for depression episodically since that time.  The examiner acknowledged the Veteran was diagnosed with PTSD by VA in 1997 and again at Peak Wellness Center in 2005, but emphasized that the PTSD trauma event was a serious truck accident in which the Veteran was involved as a civilian in 1997 (rather than any in-service event).  However, at the time of this examination, the Veteran stated that he was no longer bothered by memories of this accident, and denied any trauma events in Saudi Arabia or associated with military service.  As such, the examiner did not render a PTSD diagnosis.  

The Veteran also completed a neuropsychological assessment in August 2015.  Following a comprehensive assessment, the neuropsychologist opined that although there were genuine memory and executive functioning deficits present, they were merely mild and not sufficient to warrant a diagnosis of a neurocognitive disorder.  The neuropsychologist further opined that these deficits were less likely as not caused by or a result of exposure to environmental hazards during deployment to Saudi Arabia; rather, these impairments may have been due to alcohol abuse, given the pattern of memory deficits.  The neuropsychologist explained that deficits in verbal memory, particularly with word list tasks, were often observed in individuals with alcohol-related memory impairment, and that the profile of impairment would
likely have been broader if the claimed impairments were the result of exposure to environmental hazards.

The Veteran has been tested by two different neuropsychologist and several clinical psychologists.  In no instance did any of them conclude that the Veteran had cognitive deficits due to exposure to environmental hazards.  There was no objective test data to support the contention that the Veteran had cognitive deficits due to exposure to environmental hazards.

In a September 2015 opinion, the July 2015 VA examiner concluded that the Veteran's major depressive disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that he could find no evidence that the Veteran was diagnosed or treated for depression or any other mental health condition while in the Air Force or while activated in the Army Reserves from July 1991 to December 1991. Furthermore, the examiner could find no evidence of any "traumatic" or "emotionally distressing" events during his time of active duty that might cause depression.  The Veteran volunteered for deployment to Saudi Arabia as he thought it would help him stop his chronic alcohol abuse and help with future promotions, and he denied any traumatic events while there.  The examiner emphasized that the Veteran's deployment to Saudi Arabia ended in December 1991, and he was not diagnosed with depression until March 1993, approximately 15 months later.  As there was nothing to indicate that military service "caused" the Veteran's depression, nor that the depression was incurred during military service, the examiner could identify no nexus between military service and the Veteran's depression.

The evidence does not suggest, nor has the Veteran contended, that a psychiatric disorder or cognitive disorder developed during, or was otherwise related to, his first period of active duty service from August 1957 to May 1962.

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disability, the Board notes that there is presently no medical evidence of record relating a current diagnosis of a psychiatric disorder of any kind to his second period of active duty service.  At the time of his separation from his second period of active duty service in 1991, the Veteran checked "no" to having memory loss, depression or excessive worry, or nervous trouble of any sort.  According to the report of medical examination performed that day, a psychiatric disorder was not found.  On that same day, the Veteran completed a "Southwest Asia Demobilization /Redeployment Medical Evaluation Form" on which he checked "no" to having fatigue, trouble sleeping, or any other medical problems.

Rather, the Veteran was diagnosed as having depression in 1993, and most of the mental health providers who have treated the Veteran (as well as the Veteran himself at times) have attributed his psychiatric symptoms to post-service major life changes and the events of his son's and wife's diagnoses of chronic medical conditions, as well as his mother's death and his July 1997 motor vehicle accident.  In addition, mental health providers have attributed this depression to his chronic alcoholism.  While provisional diagnoses of PTSD were also infrequently rendered, the Board notes that the stressor in these instances was indicated to be the Veteran's July 1997 motor vehicle accident, and mental health providers consistently indicated that the Veteran did not report any in-service stressors traumatic enough to trigger a PTSD diagnosis.  

The Board has considered the Veteran's contentions that he has a psychiatric disorder as a result of his active duty service.  While the Board finds that the Veteran is competent to report experiencing symptoms such as depression or anxiety, he is not competent to link a current psychiatric diagnosis to his active duty service, as he has no medical training or expertise which render him competent to do so.   Moreover, the Board notes that during his most recent examinations in 2015, the Veteran reported that he had Alzheimer's disease and it was found that he could not provide any reliable history.  

Therefore, as there is no verifiable in-service stressor, no competent lay evidence linking a current diagnosis of a psychiatric disorder of any kind to service, no medical evidence linking a current diagnosis of a psychiatric disorder of any kind to service, no self-report of memory loss, depression or excessive worry, or nervous trouble of any sort at his time of separation, the preponderance of the evidence is against the claim for service connection on a direct basis. 

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated a psychosis of any kind to a compensable degree within one year of discharge from active duty.  As such, service connection cannot be granted for this claimed disability on a presumptive basis under 38 C.F.R. § 3.309(a). 

As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, including PTSD and depression, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Board finds the probative, competent evidence does not indicate that the Veteran's memory and executive functioning deficits are related to an undiagnosed illness or other qualifying chronic disability or exposure to chemicals and/or environmental hazards.  Specifically, the July 1998 VA examiner found that the Veteran's deficits were partly due to depression and long-term alcohol abuse and/or dependence.  Moreover, the August 2015 neuropsychologist assessment concluded that the Veteran's these deficits were less likely as not caused by or a result of exposure to environmental hazards during deployment to Saudi Arabia; rather, these impairments may have been due to alcohol abuse, given the pattern of memory deficits.  The August 2015 neuropsychologist explained that deficits in verbal memory, particularly with word list tasks, were often observed in individuals with alcohol-related memory impairment, and that the profile of impairment would likely have been broader if the claimed impairments were the result of exposure to environmental hazards.  Here, the Board affords these opinions significant probative value.  These examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295.  In this case, the examiners specifically attributed the Veteran's deficits to his depression and chronic alcoholism.  As such, the Board finds there is affirmative evidence relating the Veteran's memory and executive functioning deficits to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  Therefore, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Furthermore, entitlement to service connection for a cognitive disorder cannot be granted on a direct basis, as the Veteran's memory and executive functioning deficits were not documented until after his periods of active duty service, and no medical professional has provided a nexus between these deficits and his periods of service.  

As such, the Board finds that the preponderance of the evidence is against a grant of service connection for a cognitive disability, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Coronary Artery Disease & Fatigue

The Veteran also seeks entitlement to service connection for coronary artery disease and fatigue.  

Private treatment records dated from 1956 to 1999, reflect that, starting in 1956, the Veteran complained of tiredness and nausea after eating, epigastric pain, cramping, vomiting, and having a "knot" in his stomach.  In October 1984, treatment records described the Veteran's complaints of epigastric pain.  In December 1985, the Veteran had an acute myocardial infarction.  Heartburn was noted in October 1989.

In July 1991, the Veteran was examined in conjunction with entry into his second period of active duty service in Operation Desert Storm.  On a report of medical history completed at the time, the Veteran checked "yes" to having chest pain or pressure and heart trouble, and noted that he was status post myocardial infraction.  The examiner at this time also noted the Veteran's history of myocardial infarction, and indicated that the Veteran "does have CAD." 

The service treatment records during the Veteran's second period of active duty service from July 1991 to December 1991did not reveal any complaints of or treatment for cardiac symptomatology or fatigue.  

In December 1991, the Veteran was examined for demobilization.  On a report of medical history completed at the time of physical examination, the Veteran checked "yes" to having chest pain or pressure; however, he checked "no" to having heart trouble as well as palpation or pounding heart.  On that same day, the Veteran completed a "Southwest Asia Demobilization /Redeployment Medical Evaluation Form" on which he checked "no" to having fatigue, trouble sleeping, or any other medical problems.

Following his second period of active duty service, the Veteran, who was then 53 years old, underwent VA examination in June 1992, at which time he complained of increased heartburn pain.  

VA outpatient records, dated in December 1992, disclosed that the Veteran complained of fatigue and heartburn.  In January 1993, he complained of weakness and generalized fatigue.  Thyroid function tests were normal, and the assessment was fatigue.  Antidepressant medication was prescribed.  A computed tomography (CT) scan of the brain was normal, and a psychiatric consultation was recommended.  

According to an April 1993 VA psychology consultation note, the Veteran complained of increased anger and guilt, with decreased energy, motivation, enjoyment, and sleep.  When seen in August 1993, the Veteran and his wife reported that, since his return from Saudi Arabia, he had experienced sleep difficulty.  

The Veteran underwent VA examination in November 1993, at which time he felt somewhat less tired, but had not returned to his normal self.  

VA hospitalized the Veteran in February 1994 for evaluation of multiple symptoms.  According to the discharge summary, the Veteran had felt poorly since his return from Saudi Arabia and had undergone multiple outpatient medical tests.  He had increased fatigue, and was referred to a neurologist who thought his symptoms were most likely psychiatric in nature; it was thought he was depressed and Zoloft was prescribed but did not help.  There was no obvious source of his feeling tired and poorly.  He worked as a laborer and, according to the record, was asked if he was getting too old for that type of work.  The discharge diagnosis was chronic obstructive pulmonary disease.

In December 1994, VA afforded the Veteran an extensive Persian Gulf War medical evaluation.  The records indicated that he gave a history of feeling chronically tired after his return from Saudi Arabia, and had been treated for depression for the past year with Zoloft, which made him feel like a zombie.  A Clinical Assessment Form indicated that, at Phase I, the primary diagnosis was fatigue.  A Sleep Disorders Center Clinic report revealed that the Veteran showed a marginally abnormal apnea and hypopnea index of 8.1.  He had significant nocturnal myoclonus, with repetitive limb jerks.  It was noted that, if the Veteran's limb jerks were clinically significant, medication to control the myoclonus was recommended.  An electrodiagnostic examination was reported as normal.  A Clinical Assessment Form indicated that, at the third phase of examination, the Veteran's primary diagnosis was gastroesophageal reflux; secondary diagnoses included borderline sleep apnea and known coronary artery disease.

At his March 1995 personal hearing at the RO, the Veteran and his wife testified, without a representative, regarding his claim of service connection for depression.  He indicated that felt tired all the time but nothing could be found physically wrong and said that, in December 1994, he had been told, "it's mental, it's depression".

VA outpatient records, dated from March 1996 to March 1997, reflected the Veteran's complaints of sleep difficulty.  PTSD with depression was noted.  

In September 1997, the Veteran underwent an independent medical evaluation for his employer, the Wyoming Department of Transportation (WYDOT), performed by a neurologist, to determine whether the Veteran had a medical problem that had caused a reported seven accidents since 1975.  According to the medical report, the independent neurologist reviewed some of the VA clinical records, interviewed the Veteran, and reviewed a private psychological report.  The independent neurologist noted that, since returning from Saudi Arabia, the Veteran had experienced a lack of ambition, fatigue, and recurrent staph infections on his fingers.  He had manifested an abnormal sleep study in 1993 at the time he went to the Persian Gulf Test Center at Fitzsimmons Army Hospital.  He had been evaluated for chronic heartburn.  

Upon clinical evaluation, diagnoses included fatigue, etiology unknown.  According to the neurologist, there was no significant explanation for his continued fatigue.  The Veteran's sleep disorder and medications for depression were thought to possibly contribute to his lack of sharpness and focus on the job.  As to causation, the independent neurologist stated that "[b]ased upon the available information to a reasonable degree of medical certainty, there is not a probable causal relationship between the current set of complaints and [the Veteran's] service in the Gulf during the Gulf War."  A full psychological evaluation and sleep study were recommended.  The independent neurologist noted that the above analysis was based upon the Veteran's subjective complaints and the history he provided, as well as medical tests and records.

A September 1997 mental health clinic general note indicated that the Veteran was under treatment for PTSD, depression, and chronic pain, all leading to sleep disruption.

The Veteran underwent VA psychiatric examination in September 1997 and reported feeling significantly different since his return from the Persian Gulf War.  He complained of increased fatigue.  The Veteran said he had been alcohol-free since the early 1990s; nevertheless, he still had difficulty with fatigue, lack of energy, lack of interest in doing things, and a depressed mood.  

On examination, the psychiatric assessment was that the Veteran's symptomatology, including fatigue, lack of energy, lack of interest, sleep difficulties, and mild concentration difficulties were symptomatically suggestive of a dysthymic disorder.  The Axis I diagnosis was dysthymic disorder.

In October 1997, Veteran underwent a sleep study at the request of the independent neurologist.  According to the private sleep study report, the Veteran did not have obstructive sleep apnea.  Myoclonus was present.  The Veteran had frequent awakenings, not related to respiratory or myoclonic events, thought to possibly represent postnasal drip or gastroesophageal reflux.  The examiner recommended Sinemet therapy to eliminate the myoclonus, weight loss, and thyroid studies.  Final diagnoses were periodic leg movement disorder and other hypersomnia.

A November 1997 private psychological evaluation report, performed at the independent neurologist's request, indicated that the Veteran had been involved in several accidents since 1992, including a rollover accident in July 1997.  The Veteran reported several medical problems since his return from the Persian Gulf War, including bilateral lower extremity pain that impaired his sleep.  Upon review of test results and examination findings, the psychologist concluded that, with his emotional dilemma of anxiety and depression and cognitive deficit issues, combined with his history of impaired sleep, the Veteran would be affected in his ability to function sufficiently in his transportation department job.

A December 1997 mental health clinic general note indicated that the Veteran requested an interview to review his medical concerns.  He voiced concern that his multiple medical problems were related to or started from a single cause that occurred in service.  A 1993 Persian Gulf War evaluation was noted to have indicated depression, but there were no indications that the Veteran suffered from recognized Gulf War symptoms.  The examiner noted that he reviewed two volumes of medical records with the Veteran.  It was noted that the Veteran's records had well documented assessments and cardiac studies, and sleep apnea and laboratory test results were essentially within normal limits.  At Axis I, the diagnoses included major depressive disorder, PTSD, cognitive deficit most likely due to alcohol abuse, adjustment disorder, and difficulty with acceptance of disability.  In the examiner's opinion, the Veteran suffered from multiple separate issues, rather than one issue leading to multi-symptoms, but he said he was untrained in diagnosis of Gulf War syndrome.  The examiner said he attempted to provide education that the Veteran's depression was both related to his multiple medical concerns and health concerns leading to significant stress.

In a December 1997 letter to WYDOT, the independent neurologist said a sleep study had shown no evidence obstructive sleep apnea.  The independent neurologist said recent test findings, including those described above, showed it was clear that the Veteran's problems were predominantly psychologically based.  The neurologist found "no significant physical abnormalities to explain the problems that [the Veteran] has been having."  The independent neurologist recommended that the Veteran not continue his job operating heavy equipment and large motor vehicles, and undergo further counseling. 

The Veteran was privately hospitalized in September 1998 for treatment of an acute inferior wall myocardial infarction.  He was diagnosed as having severe coronary artery disease.  In November 1998, private hospital records indicated that the Veteran underwent triple coronary artery bypass surgery.

Private medical records, dated from February 1999 to May 1999, indicated that the Veteran was repeatedly hospitalized.  The records documented that in February 1999 the Veteran experienced an acute inferior myocardial infarction.  Thereafter, he was hospitalized for right-side chest pain and acute left-side deep venous thrombosis.  

In October 1999, VA received records from the Social Security Administration (SSA), showing that the Veteran was awarded SSA disability benefits due to coronary artery disease and, secondarily, to status post deep venous thrombosis of the left leg.  SSA found that the Veteran had become totally disabled in September 1998.

In statements received in January 2000, two men who knew the Veteran stated that his health had appeared to deteriorate and he had less energy after he returned from serving in the Persian Gulf region.  

The Veteran underwent nuclear stress test in January 2012 which did not show any
ischemia. 

An echocardiogram conducted in April 2014 revealed moderately reduced left ventricular function, mild global hypokinesia, mild concentric left ventricular hypertrophy with a normal sized left ventricle.

The Veteran was provided with a VA Heart Conditions examination in July 2015.  The examiner noted that he had diagnoses of coronary artery disease, cardiomyopathy, and coronary artery bypass graft, all of which predated his second period of active duty service.  The examiner noted that the Veteran used the terms "short of breath," "weak," "tired" and "fatigue" interchangeably, and that during the
conversation, he used any of these terms to describe the way that he felt when he exerted himself.

The Veteran was also provided with a VA Chronic Fatigue Syndrome examination in July 2015, at which time the examiner opined that there was insufficient clinical evidence to support a diagnosis of chronic fatigue syndrome.  The examiner explained that there were no symptoms consistent with chronic fatigue syndrome.  The examiner also noted that the Veteran, who had a significant smoking history, was diagnosed as having chronic obstructive pulmonary disease (COPD) and was oxygen dependent at night, and also had a history of coronary artery disease with cardiomyopathy.

In an August 2015 opinion, the July 2015 VA examiner concluded that the Veteran's coronary artery disease clearly and unmistakably existed prior to
service and was not aggravated beyond its natural progression by an in-service
event, injury, or illness.  The examiner explained that the records showed that the Veteran was diagnosed as having coronary artery disease as early as the 1980s, although the exact date of diagnosis was not clear.  At that time, the Veteran was found to have significant cardiovascular disease and he required coronary artery bypass graft surgery and stent placement after that surgery.  The examiner added that all of the medical providers who have seen the Veteran had commented upon his continued smoking habit and advised him to quit smoking; with a history of coronary artery disease and continued smoking, the examiner explained that the expected (natural) progression of his cardiovascular condition is that it would worsen over time.  The examiner concluded that there was no indication that military service aggravated the Veteran's cardiovascular disease, which was currently asymptomatic (with his last stress test not showing signs of ischemia).  

The examiner also opined that the Veteran's fatigue was less likely than not 
incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran reported that he had Alzheimer's disease and was not able to provide any specific history regarding his medical concerns.  The examiner explained that the records showed that the Veteran was diagnosed with COPD and pulmonary hypertension, which were the result of many years of cigarette and cigar smoking, which the Veteran refused to quit.  The examiner opined that the fatigue of which the Veteran complained was due to shortness of breath with activity, which was due to his cardiopulmonary conditions.  The examiner emphasized that the Veteran was not diagnosed with chronic fatigue syndrome, and that his complaint of fatigue was not caused by exposures to environmental hazards in Southwest Asia.

The evidence does not suggest, nor has the Veteran contended, that his coronary artery disease or fatigue developed during, or were otherwise related to, his first period of active duty service from August 1957 to May 1962.

An essential inquiry in evaluating the Veteran's entitlement to service connection for coronary artery disease is whether the Veteran is entitled to the presumption of soundness.  The evidence of record includes treatment records showing that the Veteran had an acute myocardial infarction December 1985.  In July 1991, the Veteran was examined upon entry into his second period of active duty service in Operation Desert Storm.  On a report of medical history completed at the time, the Veteran checked "yes" to having chest pain or pressure and heart trouble, and noted that he was status post myocardial infraction.  The examiner at this time also noted the Veteran's history of myocardial infarction, and explicitly indicated that the Veteran "does have CAD."  Accordingly, the Board finds that the Veteran's coronary artery disease preexisted his second period of active duty service and the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  
  
Here, the service treatment records from the Veteran's second period of active duty service, from July 1991 to December 1991, did not reveal any complaints of or treatment for cardiac symptomatology.  In December 1991, the Veteran was examined for demobilization.  On a report of medical history completed at the time of physical examination, the Veteran checked "yes" to chest pain or pressure; however, he checked "no" to heart trouble as well as palpation or pounding heart.  On that same day, the Veteran completed a "Southwest Asia Demobilization / Redeployment Medical Evaluation Form" on which he checked "no" to having fatigue, trouble sleeping, or any other medical problems.  This strongly suggests that the Veteran's coronary artery disease did not increase in severity during his second period of active duty service.

In addition, at the Veteran's July 2015 VA Heart Conditions examination, the examiner noted that he had diagnoses of coronary artery disease, cardiomyopathy, and coronary artery bypass graft, all of which predated his second period of active duty service.  The examiner concluded that the Veteran's coronary artery disease clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner added that all of the medical providers who have seen the Veteran had commented upon his continued smoking habit and advised him to quit smoking; with a history of coronary artery disease and continued smoking, the examiner explained that the expected (natural) progression of his cardiovascular condition was that it would worsen over time.  The examiner concluded that there was no indication that military service aggravated the Veteran's cardiovascular disease, which was currently asymptomatic (with his last stress test not showing signs of ischemia).  As such, the Board finds that there is no evidence that the Veteran's preexisting coronary artery disease underwent any increase in severity during service, and concludes that the Veteran's preexisting coronary artery disease was not aggravated by active service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  See also, Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board also finds that the probative, competent evidence does not indicate that the Veteran's fatigue is related to an undiagnosed illness or other qualifying chronic disability or exposure to chemicals and/or environmental hazards.  Specifically, the July 2015 VA Chronic Fatigue Syndrome examination indicated that there was insufficient clinical evidence to support a diagnosis of chronic fatigue syndrome.  The examiner explained that there were no symptoms consistent with chronic fatigue syndrome, and noted that the Veteran, who had a significant smoking history, was diagnosed as having COPD and was oxygen dependent at night, and also had a history of CAD with cardiomyopathy.  The examiner later opined that the Veteran's fatigue was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the records showed that the Veteran was diagnosed with COPD and pulmonary hypertension, which were the result of many years of cigarette and cigar smoking, which the Veteran refused to quit.  The examiner opined that the fatigue of which the Veteran complained was due to shortness of breath with activity, which was due to his cardiopulmonary conditions.  The examiner emphasized that the Veteran was not diagnosed with chronic fatigue syndrome, and that his complaint of fatigue was not caused by exposures to environmental hazards in Southwest Asia.  

Here, the Board affords the VA examiner's opinion significant probative value.  The record shows the VA examiner reviewed the Veteran's relevant medical history, to include the service treatment records and VA treatment records, and considered the Veteran's statements.  The VA examiner also completed a physical examination and provided an opinion as to the clinical findings.  In addition, the VA examiner provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295.  In this case, the VA examiner specifically attributed the Veteran's fatigue symptoms to his cardiopulmonary conditions.  As such, the Board finds there is affirmative evidence relating the Veteran's fatigue to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  Therefore, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Furthermore, entitlement to service connection for fatigue cannot be granted on a direct basis, as the Veteran's fatigue was not documented until after his periods of active duty service, and no medical professional has provided a nexus between his current fatigue and his periods of service.  

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds it pertinent that the Veteran has denied experiencing symptoms of fatigue during and upon separation from service.  The Board also recognizes the Veteran's sincere belief that his coronary artery disease is related to his period of active service.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the coronary artery disease, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  In addition, the Board reiterates that during his most recent examinations in 2015, the Veteran reported that he had Alzheimer's disease and it was found that he could not provide any reliable history.  

Further, the Board attributes great value to the VA examiner's opinions, as they were provided by a trained medical professional who reviewed the claims file and examined the Veteran all prior to providing the negative nexus opinions.

As such, the Board finds that the preponderance of the evidence is against a grant of service connection for coronary artery disease and fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cognitive disability (claimed as memory loss), to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards, is denied.

Service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.

Service connection for coronary artery disease, to include as due to exposure to environmental hazards, is denied.

Service connection for fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards, is denied.  


REMAND

The Veteran also seeks entitlement to service connection for a stomach disability, a skin disability, a disability characterized by leg pain, a dental disability, deep vein thrombosis, peripheral vascular disease, shakiness, and a TDIU.  Unfortunately, the Board finds that additional development is required before these claims can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for a stomach disability, private treatment records reflected that, starting in 1956, the Veteran complained of tiredness and nausea after eating, epigastric pain, cramping, vomiting, and having a "knot" in his stomach.  In August 1969, the veteran was hospitalized and underwent an upper gastrointestinal (UGI) series.  Gastroenteritis was diagnosed, and X-rays showed duodenitis.  During the early 1970s, he complained of heartburn and epigastric pain.  On a report of medical history competed in March 1974 when he was examined for National Guard reenlistment, the Veteran checked "yes" to having frequent indigestion and stomach, liver or intestinal trouble, and noted that he had an "acidey" stomach, treated by a private physician.  

In September 1976, the Veteran was noted to have epigastric area pain and a history of ulcers.  On a report of medical history completed in June 1979 for a periodic National Guard examination, the Veteran checked "yes" to having stomach, liver, or intestinal trouble and checked "no" to having frequent indigestion.  According to April 1981 record entries, the Veteran had irritable colitis and duodenal ulcer.  On a June 1983 medical history report, the Veteran checked "yes" stomach trouble, but checked "no" to having frequent indigestion.  October 1984 records described the Veteran's complaints of epigastric pain.  In July 1991, the Veteran was examined in conjunction with his reentry into active duty service in Operation Desert Storm.  On a report of medical history completed at the time, the Veteran checked "no" to having frequent indigestion.  He checked "yes" to having chest pain or pressure, heart trouble, and stomach trouble. 

In December 1991, the Veteran was examined for demobilization.  On a report of medical history completed at the time of physical examination, the Veteran checked "yes" to having chest pain and stomach trouble, but checked "no" to having frequent indigestion.  The examiner noted that the Veteran had experienced two episodes of diarrhea in Southwest Asia that were treated with antibiotics, with no sequelae.  According to the report of medical examination performed that day, the Veteran's abdomen and gastrointestinal system were normal.  On that same day, the Veteran completed a "Southwest Asia Demobilization /Redeployment Medical Evaluation Form" on which he checked "no" to having stomach pain, nausea, diarrhea, or any other medical problems.
In its November 2014 Remand, the Board directed that the Veteran be provided with a VA examination for the purpose of ascertaining the nature and etiology of any stomach disability.  Specifically, the examiner was directed to provide an opinion as to whether it was clear and unmistakable (obvious and manifest) that any stomach disability that preexisted active duty was not aggravated during a period of active duty or active duty for training beyond the natural progression of the disease.  

Pursuant to the Board's Remand instructions, the Veteran was provided with a VA stomach examination in July 2015, at which time he reported persistent heartburn since returning from Saudi Arabia, as well as diagnoses of peptic ulcer disease and GERD.  However, the examiner indicated that the Veteran was evaluated with an upper GI series which did not show any signs of peptic ulcer disease.  Rather, the examiner concluded that it was likely that the Veteran had attributed the symptoms of heartburn that he had described to stomach ulcers and reported a history of ulcers.   As such, there was no clinical evidence to support a diagnosis of a stomach condition that existed prior to service or during service.  Instead, the examiner indicated that the records showed that the Veteran was diagnosed with GERD, which was a known clinical diagnosis.  Crucially, however, although the Veteran was provided with a separate VA Esophageal Conditions examination in July 2015, the examiner did not provide an opinion as to the likely etiology of the Veteran's GERD, and whether there was clear and unmistakable (obvious and manifest) evidence that GERD preexisted active duty and was not aggravated during a period of active duty.  As such, the Board finds that the July 2015 VA opinion is inadequate and that the Veteran should be provided with an additional VA examination for the purpose of ascertaining the nature and etiology of his diagnosed GERD.

With respect to the issue of entitlement to service connection for a skin disability, the Board notes that since returning from Southwest Asia the Veteran has been diagnosed as having a history of tinea cruris; ingrown hairs and sores on his arms, face, and legs; neurodermatitis; and neurotic excoriation.  

In its November 2014 Remand, the Board directed that the Veteran be provided with a VA examination for the purpose of ascertaining the nature and etiology of any skin disability.  Pursuant to the Board's Remand instructions, the Veteran was provided with a VA Skin Conditions examination in July 2015.  At that time, the Veteran reported that he had a problem with recurrent ingrown hairs on his face and his chest, although he did not have any of these skin lesions at the time of the examination.  He indicated that this problem began while he was in Saudi Arabia, although he did not recall whether or not he had addressed the problem with any medical providers.  The VA examiner concluded that a review of the available medical records did not show any diagnosis of a recurrent skin condition, but still diagnosed the Veteran as having folliculitis based on his history.  Nonetheless, the examiner opined that the folliculitis was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that folliculitis is commonly associated with obstruction of the hair follicles and often complicated by infection (bacterial, viral, or fungal).  Although the examiner acknowledged that the Veteran reported that this condition began while serving in Saudi Arabia, he noted that a review of the service treatment records did not show any medical documentation of this condition.  Although there was a June 1994 clinical assessment form which indicated that the Veteran reported a rash, there was no specific documentation regarding the rash and no diagnosis of folliculitis.  As there was no clear documentation of this condition in the service treatment records, the examiner concluded that it was less likely than not that this condition was incurred in service.  

The Board recognizes that certain skin disorders by their nature may fluctuate with periods of flare-up and remission.  Here, while the July 2015 VA examiner found no evidence of a recurrent skin condition and diagnosed the Veteran with folliculitis based on his reported history alone, the Board reiterates that the Veteran had been diagnosed as having a history of tinea cruris, neurodermatitis, and neurotic excoriation since his return from service in Southwest Asia in 1991, which the examiner did not address.  Under the circumstances, further VA examination is appropriate.  The Board stresses that the Veteran's cooperation in coordinating a VA examination during a time of flare-up of his claimed skin disability is essential in allowing a medical examiner to ascertain the nature and cause of such disorder.
With respect to the issue of entitlement to service connection for a dental disability, the Board's November 2014 Remand directed the RO to schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any dental disability.  Pursuant to the Board's Remand instructions, the Veteran was provided with a VA Dental & Oral Conditions examination in July 2015, at which time it was noted that the Veteran was missing all of his maxillary teeth, which were replaced by an upper denture, as well as several lower posterior teeth.  The remaining molars were decayed.  Curiously, however, while the examiner opined that the Veteran's dental status was "aggravated beyond its natural progression during military service," the examiner then indicated that this opinion was based on "the fact the veteran did not incur trauma leading to tooth loss and the STR and exam shows a past and present history of dental decay." 

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the opinion offered by the July 2015 VA examiner is inadequate, as it contradicts itself.  While the examiner concluded that the Veteran's dental condition was aggravated beyond its natural progression during military service, the examiner than proceeded to base this opinion on evidence suggesting that it was not aggravated beyond its natural progression during military service.  Because of the contradictory nature of the VA examination report, the Board finds that a remand is required for clarification.

With respect to the issue of entitlement to service connection for deep vein thrombosis, the Board's November 2014 Remand directed that the RO schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's deep vein thrombosis.  Specifically, the examiner was directed to provide an opinion as to whether it was at least as likely as not (50 percent probability or more) that any deep vein thrombosis was related to a period of active duty, to include exposure to environmental hazards.  If, and only if, the examiner was of the opinion that deep vein thrombosis was not "at least as likely as not" related to a period of active duty, then the examiner was directed to provide an opinion as to whether it was clear and unmistakable (obvious and manifest) that any deep vein thrombosis preexisted any period of active duty service.  If it was found that the condition preexisted a period of active duty, then the examiner was directed to specify which period of active duty and identify the evidence upon which the opinion is based.  The examiner was also asked to provide an opinion as to whether it was clear and unmistakable (obvious and manifest) that a preexisting disability, if found, was not aggravated during a period of active duty or active duty for training.  

Pursuant to the Board's Remand instructions, a VA opinion was obtained in August 2015.  With respect to deep vein thrombosis, the examiner opined that the disability was "less likely than not" incurred in or caused by an in-service injury, event, or illness.  In support of this conclusion, the examiner explained that the Veteran was diagnosed and treated for deep vein thrombosis possibly as early as 1995.  Although many of the available medical records referenced this history, there were no records available for review that were related to the diagnosis and initial treatment.  The examiner further explained that risk factors for deep vein thrombosis included, but were not limited to, coagulopathy, cigarette smoking, heart failure (or poor cardiac function), obesity and prolonged immobility, and that the risk factors that the Veteran had included all of the above except coagulopathy.  The examiner then concluded that an opinion could not be rendered without resorting to mere speculation because no records were available at the time of the examination that fully described the clinical scenario with which the Veteran presented at the time of his diagnosis.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Here, the examiner initially opined that the Veteran's deep vein thrombosis was "less likely than not" incurred in or caused by an in-service injury, event, or illness; however, the examiner then promptly concluded that an opinion could not be rendered without resorting to mere speculation because no records were available at the time of the examination that fully described the clinical scenario with which the Veteran presented at the time of his diagnosis.  The Board is not clear as to which precise opinion could not be rendered by the examiner without resorting to speculation.  Although the examiner could have been referring to the questions of whether the deep vein thrombosis was a preexisting condition and, if so, whether it was aggravated by service, the Board finds this unlikely given that the examiner stated that deep vein thrombosis was not diagnosed until 1995, while the Veteran's last period of active duty service ended in 1991.  Consequently, the Board finds that additional clarification is warranted in this case prior to final adjudication.

With respect to the claim of entitlement to service connection for peripheral vascular disease, the Board emphasizes that its November 2014 Remand instructed the RO to provide the Veteran with a VA examination for the purpose of ascertaining the nature and etiology of his peripheral vascular disease.  Specifically, the examiner was asked to provide an opinion as to whether it was at least as likely as not (50 percent probability or more) that any peripheral vascular disease was related to a period of active duty, to include exposure to environmental hazards.  Then, if, and only if, the examiner was of the opinion that peripheral vascular disease was not "at least as likely as not" related to a period of active duty, then the examiner was instructed to provide an opinion as to whether it was clear and unmistakable (obvious and manifest) that the peripheral vascular disease preexisted any period of active duty service.  If it was found that a condition preexisted a period of active duty, then the examiner was directed to specify which period of active duty, and then provide an opinion as to whether it was clear and unmistakable (obvious and manifest) that the preexisting disability, if found, was not aggravated during a period of active duty or active duty for training.    

Pursuant to the Board's November 2014 Remand instructions, the Veteran was provided with an examination in July 2015, at which time he was diagnosed as having arterial occlusive disease (peripheral vascular disease) of the lower extremities.  However, although the examiner attempted to provide an etiological opinion concerning the Veteran's diagnosed deep vein thrombosis, and indicated that arterial occlusive disease was a possible cause of the leg pain and shakiness for which the Veteran sought service connection, the examiner did not provide the requested opinions regarding the etiology of the peripheral vascular disease / arterial occlusive disease.  As such, the issue must be remanded to obtain the requested opinion.  

With respect to the claims of entitlement to service connection for a disability characterized by leg pain and shakiness, the Board finds that these disabilities are "inextricably intertwined" with the issues of entitlement to service connection for deep vein thrombosis and peripheral vascular disease.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  The Board emphasizes that the Veteran's private treatment records document complaints of leg cramps as early as 1974, many years after his first period of active duty service and many years prior to his second period of active duty service in Southwest Asia.  In July 1991, the Veteran was examined in conjunction with his reentry into active duty service in Operation Desert Storm and checked "no" to having leg cramps; however, VA outpatient records dated in December 1992 disclosed that the Veteran complained of fatigue as well as bilateral arm and leg pain.  

The Veteran was provided with a VA Vascular Diseases examination in July 2015, at which time he was diagnosed as having deep vein thrombosis of the lower extremities, abdominal aortic aneurysm, status post-surgical repair, and arterial occlusive disease of the lower extremities.  With respect to shakiness and left leg pain, the VA examiner opined that these symptoms were less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  In support of these conclusions, the examiner explained that the conditions of leg pain and shakiness can have many causes, and that the Veteran was unable to provide any clear history regarding this concern at the time of the examination.  The examiner indicated that the Veteran was also diagnosed with arterial occlusive disease (peripheral artery disease) involving his lower extremities, which could cause leg pain and shakiness, and reiterated that the symptoms of which the Veteran described were not consistent with a diagnosis of fibromyalgia.

In light of the fact that peripheral vascular disease / arterial occlusive disease was named as one of the possible causes of the Veteran's claimed leg pain and shakiness, the Board finds that the claim of entitlement to service connection for peripheral vascular disease remanded herein may affect the outcome of the leg pain and shakiness claims on appeal.  As such, these claims are also remanded pending resolution of the deep vein thrombosis and peripheral vascular disease claims remanded herein.

Similarly, with respect to the issue of entitlement to a TDIU, the Board finds that it is "inextricably intertwined" with the issues remanded herein.  Harris, supra.  That is, the service connection claims remanded herein will affect the outcome of the TDIU claim on appeal.  As such, the TDIU claim is also remanded pending resolution of the service connection claims remanded herein.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his diagnosed GERD.  The claims file, a copy of this Remand, and a clear record of the Veteran's periods of active duty and active duty for training should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on the physical examination and review of the record, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding his symptoms prior to, during, and since service, the examiner should provide an opinion as to whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's diagnosed GERD (a) preexisted active duty service and (b) was clearly and unmistakably not aggravated during a period of active duty or active duty for training beyond the natural progression of the disease.  In other words, was any increase clearly and unmistakably due to the natural progression of the disease?  The examiner should identify the evidence upon which any opinion is based.

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.

If the Veteran's GERD either did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably not aggravated, then the presumption of soundness attaches and the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD began in service, was caused by service, or is otherwise related to service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Schedule the Veteran for another VA examination with regard to his claim for service connection for a skin disorder.  The RO should coordinate with the Veteran to have the Veteran undergo an appropriate examination at the time of a flare-up of his skin symptomatology.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.

All indicated tests and studies must be done, and all findings should be reported in detail.  

Thereafter, the examiner must provide an opinion as to the etiology of the Veteran's skin disorder(s).  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner must identify the diagnosis and provide an opinion, complete with rationale, as to whether it is at least as likely as not (50 percent probability or more) that the disorder is related to the Veteran's service, including climatic/environment hazards in the Persian Gulf.  

If any complaint is not attributable to a known clinical diagnosis, then the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

(a)	that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or 

(b)	that the Veteran's complaints are related to any incident of his service, including exposure to petroleum or other environmental hazards.  

The examiner must provide a complete rationale in support of his opinion(s).
The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

3.  Forward this claims folder to the examiner who provided the July 2015 VA Dental & Oral Conditions examination for the purpose of obtaining an addendum opinion.  If he is unavailable, another qualified healthcare professional may review the record and provide the necessary opinions.  If necessary, schedule the Veteran for another VA examination.  Based on the physical examination and review of the record, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding his symptoms prior to, during, and since service, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any dental disability that preexisted active duty was not aggravated during a period of active duty or active duty for training beyond the natural progression of the disease.  Also the examiner is asked to address whether the dental disability is the result of a trauma or traumatic injury.  The examiner should identify the evidence upon which any opinion is based.

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.  A complete rationale should be provided for any opinion or conclusion expressed.
The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a complete rationale for each opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

4.  Send the record to an appropriate medical professional to obtain an opinion as to the likely etiology of the Veteran's deep vein thrombosis.  The claims file, a copy of this Remand, and a clear record of the Veteran's periods of active duty and active duty for training should be made available to the examiner in conjunction with the examination.  

Based on a review of the record, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding his symptoms prior to, during, and since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any deep vein thrombosis is related to a period of active duty, to include exposure to environmental hazards.  In this respect, the examiner should comment on the Veteran's service personnel records, which indicate that he was exposed to smoke from oil fires, diesel and/or other petrochemical fuel, and personal pesticides.  

If, and only if, the examiner is of the opinion that deep vein thrombosis was not "at least as likely as not" related to a period of active duty, then the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that any deep vein thrombosis preexisted any period of active duty service.  If it is found that the condition preexisted a period of active duty, then the examiner should specify which period of active duty and identify the evidence upon which this opinion is based.  The examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a preexisting disability, if found, was not aggravated during a period of active duty or active duty for training, and the examiner should identify the evidence upon which this opinion is based.    

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.  A complete rationale should be provided for any opinion or conclusion expressed.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner indicates that he or she cannot so opine without resort to speculation, then attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  In other words, in light of Jones, the reviewer must clearly identify precisely what facts cannot be determined.

5.  Send the record to an appropriate medical professional to obtain an opinion as to the likely etiology of the Veteran's peripheral vascular disease / arterial occlusive disease.  The claims file, a copy of this Remand, and a clear record of the Veteran's periods of active duty and active duty for training should be made available to the examiner in conjunction with the examination.  

Based on a review of the record, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding his symptoms prior to, during, and since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any peripheral vascular disease / arterial occlusive disease is related to a period of active duty, to include exposure to environmental hazards in the Persian Gulf.  In this respect, the examiner should comment on the Veteran's service personnel records, which indicate that he was exposed to smoke from oil fires, diesel and/or other petrochemical fuel, and personal pesticides.  

If, and only if, the examiner is of the opinion that peripheral vascular disease / arterial occlusive disease was not "at least as likely as not" related to a period of active duty, then the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that the peripheral vascular disease / arterial occlusive disease preexisted any period of active duty service.  If it is found that the condition preexisted a period of active duty, then the examiner should specify which period of active duty and identify the evidence upon which this opinion is based.  The examiner should also provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a preexisting disability, if found, was not aggravated during a period of active duty or active duty for training, and the examiner should identify the evidence upon which this opinion is based.    

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.  A complete rationale should be provided for any opinion or conclusion expressed.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

6.  Then, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, then provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


